IN THE SUPREME COURT OF THE STATE OF NEVADA


                ADVENTURES INTERNATIONAL,                                 No. 84937
                LLC, A NEVADA LIMITED LIABILITY
                COMPANY; AND ITCO,
                CORPORATION, A NEVADA
                CORPORATION,                                                  FILE
                Appellants,
                vs.                                                           JUL 2 i 2022
                SG VEGAS OWNER, LLC, A                                       ELIZABETH A. BROWN
                                                                          CLERK OF SUPREME COURT
                DELAWARE LIMITED LIABILITY
                COMPANY,                                                  "           C'---I
                                                                              III \NIRY C 1ERK      r
                Res s ondent.

                                     ORDER DISMISSING APPEAL

                            On June 30, 2022, this court issued an order to show cause as
                to why this appeal should not be dismissed for lack of jurisdiction. On July
                6, 2022, appellants filed a response and notice of voluntary withdrawal of
                appeal. Accordingly, this appeal is dismissed. NRAP 42(b).
                            It is so ORDERED.'




                                                                  ,   J
                                        Hardesty


                      Al;                 , J.                    (74 -----            ""4"* , J.
                Stiglich                                  Herndon




                       'Given this order, appellants' June 29, 2022, emergency motion for
                stay is denied.
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                                                       o/. - A 303 2-
                cc:   Chief Judge, The Eighth Judicial District Court
                      Hon. Mark Gibbons, Senior Justice
                      Brandon L. Phillips, Attorney At Law, PLLC
                      Snell & Wilmer, LLP/Las Vegas
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A